FILED
                           NOT FOR PUBLICATION                              MAY 12 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10324

              Plaintiff - Appellee,              D.C. No. 4:09-cr-02739-DCB-1

  v.
                                                 MEMORANDUM *
MIGUEL MEMEHUA-MIXTECAL,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                     Argued and Submitted February 16, 2011
                            San Francisco, California

Before: O’SCANNLAIN and TROTT, Circuit Judges, and CAMPBELL, District
Judge.**

       Memehua-Mixtecal claims that his December 3, 2009 group-plea hearing

violated Federal Rule of Criminal Procedure 11 and his Fifth Amendment right to

due process. The record patently demonstrates that Memehua-Mixtecal was

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
              The Honorable Tena Campbell, Senior United States District Judge
for the District of Utah, sitting by designation.
sufficiently advised of his rights, that he affirmed his understanding of such rights,

and that he expressly waived such rights by pleading guilty. As we have held, any

Rule 11 violations from this hearing were harmless, and the hearing did not violate

due process. See United States v. Escamilla-Rojas, No. 10-10185, — F.3d — (9th

Cir. 2011).

      AFFIRMED.